DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-21 in the reply filed on 10/12/2020 is acknowledged.  

Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on 10/12/2020 and of the formulation of claim 2 and of the pad of claim 8 in the reply filed on 8/19/2022 is acknowledged.
Claims 3-10 and 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2020 and 8/19/2022.

Claims 1, 2, 11 and 12 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites an injectable composition for augmenting one or more soft tissues of a human or animal, comprising: a soft-tissue augmenting agent; and a vehicle for the soft-tissue augmenting agent.
These instantly claimed limitations are drawn to a product of nature, namely naturally occurring tissue/fluid found in animals and also naturally occurring forms (a soft-tissue augmenting agent can be blood cells, platelets or adipose tissue and in their intact form inherently contain a natural vehicle, like water, plasma, or other body fluid). For example, blood itself contains blood cells, platelets and plasma (plasma is a carrier)(See e.g. Dean, L. Blood Groups and Red Cell Antigens. Bethesda (MD): National Center for Biotechnology Information (US); 2005. “Chapter 1, Blood and the cells it contains”. 6 pages).  The combination of a soft-tissue augmenting agent; and a vehicle for the soft-tissue augmenting agent give no evidence or reason to expect that any new compounds are formed.  The soft-tissue augmenting agent itself is a mixture of the naturally occurring compounds that are soluble in the vehicle, which can also be naturally occurring.  Thus, a claim to soft-tissue augmenting agent; and a vehicle for the soft-tissue augmenting agent would tie up and monopolize a subset of compounds that are naturally present in the animal tissue/extract and are simply soluble in the selected vehicle.  Thus, the instantly claimed soft-tissue augmenting agent; and a vehicle for the soft-tissue augmenting agent are naturally found in animals and does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of a material from an animal and centrifugation/separation techniques would separate a portion of the animal matter away from the naturally-occurring intact material, the result of extraction is still a mixture of ingredients which are naturally-found in the animal material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There are no structural limitations in claim 1 in addition to the extract containing naturally occurring ingredients.  
Regarding claim 2, claim 2 recites saline and micronized dermis. Both of these ingredients are natural products.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claim 2 recites saline and micronized dermis, which are natural products.
Thus, the claims do recite products of nature (saline and micronized dermis).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, saline is salt water and micronized dermis is dermal tissue that has been milled.  Milling animal tissue does not necessarily result in a markedly distinct change in the naturally occurring compounds from the tissue.  Thus, while micronized dermal tissue itself may not be found in the nature, the compounds which are present in the dermal tissue and soluble in saline are found in nature.  The creation of a micronized dermal tissue only makes the tissue smaller.  There is no evidence or reason to expect that any new compounds are formed.  The dermal tissue itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while micronizing the tissue of would separate a portion of the tissue away from the naturally-occurring ingredients, the result of micronizing is still a mixture of ingredients which are naturally-found in the animal tissue; i.e., the resulting material and its components are not inventive or “man-made.” Thus, the saline and the micronized tissue in turn is a mixture of the naturally occurring compounds found in nature.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, saline is found in nature as sea water and there are other bodies of water that are saline.
There is no indication that mixing the specified micronized dermal tissue together with the saline as commensurate in scope with the stated claims changes the structure, function, or other properties of the water or the dermal tissue in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for the dermal tissue is a mixture of the naturally occurring compounds that are present in the dermal tissue.  Because, as discussed above, micronized dermal tissue is only a mixture of the naturally occurring compounds found in the dermal tissue and appears to maintain its naturally occurring structure and properties and is merely present in the combination and mixing the dermal tissue with saline does not change its structure or function.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Mixing micronized dermis and saline does not amount to significantly more than a combination of a judicial exception because combining micronized dermis and saline is well-understood, routine, and conventional in the field of augmentation (See e.g. Hoffman et al. Laryngoscope. 2010 April; 120(4): 769–776).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (V, Laryngoscope. 2010 April; 120(4): 769–776).
Hoffman teaches a combination of micronized dermal tissue and saline for injection into the larynx (which includes soft tissue of a human or animal and the formulation can be injected into the soft part of the larynx).  Hoffman further teaches diluting the micronized dermis with 1.7 cc saline and that the solution was mixed in two syringes by pushing the syringe plungers back and forth in a continuous motion (which reads on claims 8-9) (See e.g. Page 4. “Experimental methods”, paragraph 2 for administration).
Therefore, the reference anticipates the instantly claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Vecchio (N, WO2008148071A2).
Del Vecchio teaches a combination of micronized dermal tissue and saline for injection into soft tissue (See e.g. paragraph 0054 and 0056-0057; cl. 85).  Del Vecchio further teaches that in the body, the autologous injectable dermis further hydrates by imbibing fluid from the surrounding area and that hydrogels can be added to the formulation (See e.g. paragraph 0064).  Del Vecchio further teaches that the composition can be used to treat face, cheek or lips (which reads on soft tissue) through transplantation of the micronized injectable dermis (See e.g. paragraph 0067).  Del Vecchio further teaches a kit with the formulation and a syringe (See e.g. para 0098-101; claims 50, 52, 57-60).
Therefore, the reference anticipates the instantly claimed invention.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699